IN THE UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                  No. 01-51250
                                Summary Calendar



UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

                                      versus

CLARANCE CALLIES,

            Defendant-Appellant.



            Appeals from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-01-CR-4-ALL

                                December 3, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Clarance Callies was convicted by a jury of conspiracy to

possess with intent to distribute and possession with intent to

distribute     in    excess    of   fifty   grams   of   cocaine   base.1   He

challenges the district court’s denial of his motion to suppress

evidence seized from a motel room without a warrant and evidence

seized from two residences pursuant to search warrants.

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 21 U.S.C. §§ 841(a)(1) & (b)(1)(A)(iii) & 846 (2001).
     He first argues that police violated his expectation of

privacy by crossing the threshold of the motel room without a

warrant.    The evidence and testimony at the suppression hearing

showed that the room was not registered to Callies and that police

obtained the key from the registered guest.          There was no evidence

that Callies was an additional guest in the room or that the room

contained any of his personal effects.         In fact, Callies denied

that the room was his and disclaimed an interest in the only item

found there, a jacket that contained cocaine.            We conclude that

because Callies has not established a legitimate expectation of

privacy in the room, he lacks standing to challenge the search.2

     Callies next argues that the searches of the two residences

were improper because the warrants were based on nothing more than

“bare bones” affidavits.       In reviewing the denial of a motion to

suppress evidence obtained pursuant to a search warrant, we must

first    determine   whether    the   good   faith     exception   to   the


     2
       See United States v. Vega, 221 F.3d 789, 798 (5th Cir. 2000)
(explaining that “one merely ‘legitimately on the premises’
represents the typical individual who may not claim [Fourth
Amendment] protection” and concomitantly denying Fourth Amendment
protection to Vega, who “offered no evidence of his purpose for
being” at the location in question); United States v. Irizarry, 673
F.2d 554, 556 (1st Cir. 1982) (“In order to challenge on Fourth
Amendment grounds the use of evidence at one’s trial, one must
demonstrate ‘a legitimate expectation of privacy in the area
searched.’ The hotel room here was registered to appellant Guilbe.
Appellant Garcia, however, offered no evidence of any personal
interest in the room beyond his being ‘merely present.’ Indeed, he
affirmatively sought to deny any connection with the room or its
contents.    It was therefore perfectly legitimate to introduce
evidence seized from the room against him at trial.”).

                                      2
exclusionary rule applies, and, if not, whether probable cause

supported the warrant.3     The affidavits in question indicated that

a confidential informant (CI) personally observed Callies possess

and sell cocaine at specified addresses within the prior twenty-

four hours and that the police officer had verified the CI’s

description of the two houses and verified the fact that Callies

was the record holder of utilities at one of the addresses.                  The

affidavits further indicated that the CI was made aware of possible

criminal consequences for providing false information but the CI

maintained     the   accuracy    of   the    information.         Further,   the

affidavits stated that the affiant believed the CI’s credibility

was   enhanced   because   the   CI   knew    she   would   not    receive   any

financial reward if the information was incorrect. Considering the

totality of circumstances, we conclude that the affidavits were not

so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable.4

      Finally, Callies argues that the district court erred in

denying a motion for mistrial based on a government witness’s

unresponsive answer, which referenced Callies’s “jail record.” The

district court did not abuse its discretion in denying the motion,

because the remark was ambiguous in the context in which it was

made, not clearly indicating that Callies had a prior conviction.

      3
          United States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999).
      4
       See United States v. Satterwhite, 980 F.2d 317, 320-22 (5th
Cir. 1992).

                                       3
Furthermore, any prejudice caused by the remark was overwhelmed by

evidence of Callies’s guilt.5

     AFFIRMED.




     5
       The confidential informant testified at trial that she used
Callies as her supplier to support her drug addiction and purchased
cocaine from him two or three times per day. She also testified
about renting the room at the motel and stated that other people
came into the room to purchase drugs from Callies, who kept the
drugs in his jacket.


                                4